Case 20-12239-JDW       Doc 8   Filed 07/17/20 Entered 07/17/20 14:21:12      Desc Main
                                Document     Page 1 of 2



              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                            CHAPTER 13 CASE NO.:

MICHAEL W. MONAGHAN, JR.                                     20-12239-JDW

            TRUSTEE’S RESPONSE TO MOTION TO EXTEND DEADLINE

       COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”), by and

through counsel, and files this Response to Motion to Extend Deadline (the

“Response”) to the Debtor’s Motion for Extension of Time to File Required

Documents (Dkt. #7) (the “Motion”) and requests that the Motion and the Response

be considered on an expedited basis and in support thereof states as follows:

       1.     The Debtor initiated this proceeding with the filing of a voluntary

petition for relief on July 2, 2020.

       2.     To comply with Rule 2003(a), the Trustee must set the section 341(a)

meeting of creditors for August 20, 2020. To allow for proper notice of the meeting,

all schedules, statements, documents, and the chapter 13 plan should be filed no

later than July 26, 2020.

       3.     The Trustee has no objection to an extension of time for the required

filings; however, such extension should be limited to July 26, 2020, or a date prior

thereto.

       4.     The Trustee requests that any order granting an extension be limited

as set forth above, and provide that the failure of the Debtor to make the timely

filings will result in the dismissal of this case without further notice or hearing.
Case 20-12239-JDW      Doc 8   Filed 07/17/20 Entered 07/17/20 14:21:12      Desc Main
                               Document     Page 2 of 2



      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon

notice and hearing that this Court enter its order granting the Motion on a limited

basis as set forth herein. The Trustee also prays for such other relief to which she

and this bankruptcy estate may be entitled.

      Dated: July 17, 2020

                                        Respectfully submitted,
                                        LOCKE D. BARKLEY, TRUSTEE

                                        /s/ W. Jeffrey Collier
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com

                                   CERTIFICATE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

Dated: July 17, 2020
                                        /s/ W. Jeffrey Collier
                                        W. JEFFREY COLLIER
